                                                        USDC SDNY
UNITED STATES DISTRICT COURT                            DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                           ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                               DOC #: _________________
                                                        DATE FILED: 2/14/2020

              -against-
                                                                 17 Cr. 514-1 (AT)
COCHESE GREGORY,
                                                                     ORDER
                       Defendant.
ANALISA TORRES, District Judge:

     It is hereby ORDERED that the status conference scheduled for February 19, 2020 is
ADJOURNED to March 3, 2020, at 1:00 p.m.

       SO ORDERED.

Dated: February 14, 2020
       New York, New York
